Citation Nr: 0731050	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  00-02 065A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, to include as secondary to service-connected left 
ankle disability.  

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected left 
ankle disability.  

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected left 
ankle disability.  

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
ankle disability.  

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected left 
ankle disability.  

6.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
March 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the course of the veteran's 
appeal, jurisdiction over the veteran's claims file was 
transferred to the RO in Chicago, Illinois.  The veteran 
failed to appear at a scheduled September 2004 Travel Board 
hearing.  

In December 2004, the Board remanded the veteran's claims for 
additional development.  Following completion of that 
development, the veteran's claims were again considered by 
the Board.  In an April 2006 decision, the Board granted the 
veteran's petitions to reopen her claims for service 
connection for right hip disability, for right knee 
disability, for left knee disability, for low back 
disability, and for right foot disability.  The Board 
remanded these claims, in addition to the veteran's claim for 
service connection for left hip disability for additional 
development.  That development has been completed and the 
claims are again before the Board.  

Finally, the Board notes that the veteran has raised claims 
for service connection for right ankle disability, for 
anxiety, and for depression.  A review of the claims file 
does not reflect that action has been taken with respect to 
these claims.  As such, these matters are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence does not reflect that the veteran 
has right foot disability.  

2.  The veteran's bilateral hip arthritis and bursitis, 
bilateral patellofemoral syndrome with knee arthritis, and 
low back strain with arthritis and disc disease at L5-S1 are 
due to service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right foot disability that 
was incurred or aggravated by service, or is proximately due 
to service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The veteran's right hip arthritis and bursitis are 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).  

3.  The veteran's left hip arthritis and bursitis are 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007). 

4.  The veteran's right patellofemoral pain syndrome and 
right knee arthritis are proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

5.  The veteran's left patellofemoral pain syndrome and left 
knee arthritis are proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

6.  The veteran's low back strain with arthritis and disc 
disease at L5-S1 is proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the veteran's claims 
has been accomplished.  

In this respect, through March 2004, February 2005, and May 
2006 notice letters, the veteran received notice of the 
information and evidence needed to substantiate her claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate her claims.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the veteran was notified 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letters also requested that the 
veteran identify any medical providers from whom she wanted 
VA to obtain and consider evidence.  The veteran was also 
requested to submit relevant evidence in her possession in 
support of her claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Furthermore, in the 
May 2006 notice letter, the veteran was informed of the 
provisions regarding the assignment of effective dates and 
disability rating elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, the veteran was 
provided the content-complying notice to which she was 
entitled.  Pelegrini, 18 Vet. App. at 122.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the May 2006 
notice letter, which included notice of the assignment of 
effective dates and disability rating elements, the veteran's 
claims were readjudicated in May 2007.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007), citing Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (In order to cure 
a VCAA notice timing defect, a compliant notice must be 
issued followed by the readjudication of the claim).  

Furthermore, the Board notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The veteran's service medical records are associated 
with the claims file as well as identified VA and private 
treatment records.  The veteran has been provided VA 
examinations with respect to her claims.  Otherwise, neither 
the veteran nor her representative has identified, and the 
record does not otherwise indicate, existing records 
pertinent to the claims on appeal that need to be obtained.  
Thus, the essential fairness of the adjudication of the 
veteran's claims has not been affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Furthermore, the 
Board's decision with respect to the claims on appeal for 
right hip disability, for left hip disability, for right knee 
disability, for left knee disability, and for low back 
disability is favorable to the veteran.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Recently, a 
provision of 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (as codified at 38 C.F.R. § 3.310 
(2007)).  The amended provision sets the standard by which a 
claim of service connection based on aggravation is judged, 
but it applies only after it is determined that there has 
indeed been some worsening due to service-connected 
disability.  In this case, as discussed below, the Board 
finds that the medical evidence does not reflect any 
disability of the right foot.  Furthermore, disabilities of 
the hips, knees, and low back are found to be proximately due 
to service-connected disability.  Consequently, consideration 
of whether these disabilities have been "aggravated" by 
service-connected disability is not necessary.  

A. Service Connection for Right Foot Disability

A review of the veteran's service medical records reflects 
treatment for a sprain and contusion of the right foot.  An 
X-ray of the right foot during that time was negative.  
During a separation medical examination, there was no 
reported complaint made by the veteran concerning her right 
foot or any abnormality identified during clinical 
examination.  

The Board notes that a review of the record, in particular 
post-service medical evidence, while documenting findings of 
pain of the right foot, does not otherwise reveal any 
diagnosis of a disability of the right foot.  Furthermore, 
neither the veteran nor her representative has presented nor 
alluded to any medical evidence establishing that she suffers 
from a right foot disability.  

Here, the most recent medical evidence of record, a report of 
March 2007 VA examination reflects the examiner's diagnosis 
of normal right foot examination.  A radiographic study at 
that time revealed a linear calcification adjacent to the 
medial aspect of the right second metatarsophalangeal joint.  
The VA examination was conducted by a physician's assistant.  
An addendum to the report of March 2007 VA examination later 
that month reflects an opinion from a VA physician regarding 
the veteran's claim involving her right foot.  The physician 
noted that he had reviewed the claims file, the examination 
report, and related diagnostic studies.  The physician opined 
that the veteran's right foot symptoms (as compared to any 
right foot disability) were less likely than not related to 
her service-connected left ankle disability.  

The Board notes that Congress has specifically limited 
entitlement to service connection to cases where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. § 1131; 
see also e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted).  Hence, an essential requirement 
for service connection is not met.  Therefore, in the absence 
of proof of any disability of the right foot, the veteran's 
claim for service connection for a right foot disability, to 
include as secondary to service-connected left ankle 
disability, must be denied.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

B.  Service Connection for Bilateral Hips, Bilateral Knees, 
and Low Back

The relevant medical evidence of record reflects the above-
noted report of March 2007 VA examination.  Radiographic 
studies of the veteran's joints at that time reveal, in 
particular, severe narrowing of the most caudal disc space, 
mild degenerative joint disease of both hips, and a small 
enthesophyte from the patella of both knees.  In addition, an 
MRI (magnetic resonance imaging) study of the left knee 
revealed chondromalacia patella, joint effusion, and findings 
suspicious for a lateral meniscal tear.  The VA examiner, a 
physician's assistant, diagnosed the veteran with bilateral 
greater trochanter bursitis of the hips, chronic low back 
strain with marked degenerative disc disease at L5-S1, and 
bilateral patellofemoral syndrome of the knees.  The examiner 
commented that the veteran did demonstrate some mild 
degenerative changes of her hips, low back, and knees.  He 
further commented that these changes were possibly a result 
of many factors playing a role in the veteran's gait 
dynamics.  The examiner opined that the problems the veteran 
was having with her hips and low back were as least as likely 
as not related to alteration in gait biomechanics secondary 
to the veteran's chronically sprained left ankle.  The 
examiner failed to provide an opinion concerning the 
relationship between the veteran's bilateral knee disability 
and her service-connected left ankle disability.  

As noted above, a VA physician provided an addendum to the 
report of March 2007 examination later that month.  The 
physician noted that he had reviewed the claims file, the 
examination report, and related diagnostic studies.  The 
physician opined that the veteran's hips, knees, and low back 
symptoms were less likely than not related to her service-
connected left ankle disability.  Furthermore, that it was 
less likely than not that the veteran's right hips, knees, 
and low back symptoms were aggravated beyond normal 
progression by her service-connected left ankle disability.  

Here, the Board notes that the opinions provided by the 
physician's assistant and the physician clearly differ.  
While the physician's assistant provides a basis for his 
opinion (alteration in gait biomechanics secondary to the 
service-connected left ankle disability resulted in the 
veteran's disabilities), the VA physician provides none.  The 
Board finds compelling that the opinion of the physician's 
assistant is supported by other VA physician's opinions 
contained in the record.  In this regard, a report of July 
1994 VA examination reflects a finding by a physician of 
slight synovitis of the right hip secondary to faulty weight 
bearing due to the left ankle problem.  Additionally, a 
report of August 1995 VA examination reflects a diagnosis of 
severe inversion strain of the left ankle, mild "procantary" 
bursitis of the right hip, and mild myofascial pain of the 
knees and low back.  The myofascial pain was noted as 
secondary to the problem of weight-bearing when the left 
ankle hurt.  The examiner diagnosed the veteran's bilateral 
knee disorder as chondromalacia patellae.  The Board also 
notes that clinical records dated in February 1999, September 
1999, and January 2000, reflect the opinion of a VA treating 
physician that the veteran's low back pain, was 
"interconnected" and/or "interrelated" with the veteran's 
service-connected left ankle disability.  

Here, in considering the evidence of record, the Board is 
inclined to give greater weight to those favorable medical 
opinions as the rationale for those opinions is provided by 
the examiners.  Thus, the evidence associated with the claims 
file reflects that the veteran has been diagnosed with 
degenerative arthritis and bursitis of the right and left 
hips, chondromalacia patella and patellofemoral syndrome of 
the right and left knees, as well as degenerative disc 
disease at L5-S1.  Furthermore, notwithstanding the negative 
medical opinion provided by the VA physician in March 2007, 
there is competent medical opinion evidence that relates the 
cause of the veteran's hip, knee, and low back disabilities 
to her service-connected left ankle disability.  Conferring 
the benefit of the doubt in favor of the veteran's claims, 
the Board finds that the veteran's right hip, left hip, right 
knee, left knee, and low back disabilities are proximately 
due to service-connected disability.  Thus, the Board 
concludes that service connection for right hip, for left 
hip, for right knee, for left knee, and for low back 
disabilities is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.310, 4.7; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a right foot disability is denied.  

Service connection for right hip arthritis and bursitis is 
granted.  

Service connection for left hip arthritis and bursitis is 
granted.  

Service connection for a right knee arthritis and 
patellofemoral pain syndrome is granted.  

Service connection for a left knee arthritis and 
patellofemoral pain syndrome is granted.  

Service connection for a low back strain, arthritis, and disc 
disease at L5-S1 is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


